Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 06, 2017

The Court of Appeals hereby passes the following order:

A18A0120. OMATAYO A. IDOWU v. NORTH AMERICAN SPECIALTY
    INSURANCE COMPANY.

      In this breach of contract action, the trial court entered a consent order
awarding damages to the plaintiff on May 17, 2016. On June 30, 2016, Omatayo
Idowu filed a notice of appeal to this Court. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Idowu’s notice of appeal is untimely, as it
was filed 44 days after entry of the judgment against him. Consequently, this appeal
is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/06/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.